County Superintendent — Acting — Salary County Commissioners cannot hire an individual as "Acting County Superintendent" and enter the salary, travel, and office maintenance for such person and office as budgetary items along with other regular county expenses.  The Attorney General has had under consideration your recent request for an opinion in which you inquire, in effect. as follows: 1. May the County Commissioners lawfully hire a person as "Acting County Superintendent," and enter the salary, travel, and office maintenance for such person and office as budgetary items along with other regular county expenses? 2. Does an individual not possessing the statutory qualifications required of a county superintendent become eligible to hold the position of "Acting County Superintendent? We have examined the Oklahoma Statutes and have been unable to find any authorization for the office of "Acting County Superintendent" or for the Board of County Commissioners to expend county funds to secure the services of an individual to fill such an office.  In the case of Allen v. Board of County Commissioners of Pittsburg County,28 Okl. 773, 116 P. 175 (1911), the Court in the body of its opinion stated: "It is a settled rule that the grant of powers to boards of county commissioners must be strictly construed, because when acting under special authority they must act strictly on the conditions under which the authority is given; that they can exercise only such powers as are specially granted, or as are incidentally necessary for the purpose of carrying into effect such powers; and where the law prescribes the mode which they must pursue in the exercise of such powers, it, as a rule, excludes all other modes of procedure." Also in Shaw v. Crumbine, 137 Okl. 95, 278 P. 311 (1929), the Court in the eleventh paragraph of its syllabus stated the well recognized principle of law that: "Public officers have only such authority as is conferred upon them by law, and such authority must be exercised in the manner prescribed by law." It is therefore the opinion of the Attorney General that County Commissioners cannot hire an individual as "Acting County Superintendent," and enter the salary, travel, and office maintenance for such person and office as budgetary items along with other regular county expenses.  The answer to your first question obviates the necessity for an answer to your second question.  (Gary F. Glasgow)